DETAILED ACTION
This Office Action is in response to the communication filed on 12/04/2019. 
Claims 1-9 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: 
"A non-transitory computer-readable recording medium having stored therein an information processing program for causing a computer to execute a process, the process comprising:" as recited in claim 9 should read "A non-transitory computer-readable recording medium having stored therein an information processing program that when executed by a computer causes the computer to execute a process, the process comprising:"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 recite the limitation "the browser," however, it's unclear whether it refers to "a browser" as recited in line 4 of claim 1, "a browser" as recited in lines 6-7 of claim 1, or some other browser. For the purpose of examination, "the browser" has been interpreted as referring to any browser. Claims 5-7 and 9 also have similar issue. 
Claim 1 lines 7, 9, and 13 recite the limitation "the identification information," however, it's unclear whether "the identification information" refers to "unique identification information" as recited in lines 4-5 of claim 1, "identification information" as recited in line 6 of claim 1, or some other identification information. For the purpose of examination, "the identification information" has been interpreted as referring to any identification information. Claims 5 and 9 also have similar issue. 

Claims 2 and 3 recite the limitation "the identification information," however, it's unclear whether "the identification information" refers to "unique identification information" as recited in lines 4-5 of claim 1, "identification information" as recited in line 6 of claim 1, "unique identification information" as recited in line 11 of claim 1, or some other identification information. It's also unclear whether "the unique identification information" as recited in claim 4 refers to "unique identification information" as recited in lines 4-5 of claim 1, "unique identification information" as recited in line 11 of claim 1, or some other unique identification information. For the purpose of examination, "the identification information" has been interpreted as referring to any identification information and "the unique identification information" has been interpreted as referring to any unique identification information. Claims 6-8 also have similar issue.

It's unclear whether "the verification" as recited in claim 3 refers to "verify" recited in claim 1, "verification" recited in claim 1, "verification" recited in claim 3, or some other verification. For the purpose of examination, "the verification" has been interpreted as referring to any verification. Claim 7 also has similar issue.
The dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivas et al. (Universal 2nd Factor (U2F) Overview).
Claim 1, Srinivas teaches: 
An information processing apparatus comprising:
a memory; and a processor coupled to the memory and configured to:
generate, when a browser is coupled to an authenticator, unique identification information by using information acquired from the browser; (e.g. p. 11-12, "the browser returns an object which contains information about what the browser sees about the origin (we will call this the "client data" object). This "client data" includes: a) the random challenge sent by the origin, b) The origin host name seen by the browser for the web page making the javascript call, and c) [optionally] if the ChannelID extension to TLS is used, the connection’s channelID public key. The browser sends a hash of this "client data" to the U2F device. In addition to the hash of the "client data", as discussed earlier, the browser sends the hash of the origin and the Key Handle as additional inputs to the U2F device. 
verify, by referring to a first list storing identification information of a browser permitted to be coupled, whether or not the identification information is stored in the first list, store a verification result in the memory while linking with the identification information, and transmit a verification completion notification to the browser; (e.g. p. 11-12, "On receiving the "client data" and the signature…verify that the signature matches the data as verified by the user's origin-specific public key. Assuming this matches…examine the "client data" further to see if any MITM is present as follows: If "client data" shows that an incorrect origin name was seen by the user: an MITM is present…else If "client data" shows a ChannelID OR origin used a ChannelID for the SSL connection: If ChannelID in "client data" does not match the ChannelID the origin used, an MITM is present" p. 13, "the U2F device could store this "wrapped" information in a table…This memory is still on board the U2F device. In this case, the Key Handle sent to the origin would be an index into this table" p. 14, "The intention is that 

transmit the acquisition result to the authenticator that controls coupling propriety with the browser. (e.g. p. 9, "This origin check ensures that the public keys and Key Handles issued by a U2F device to a particular online service or website cannot be exercised by a different online service or website" p. 11-12, p. 17-18, "The javascript function call returns the "client data" object and the first signature response from a U2F device that replied. The intermediate authentication web page sends the "client data" and the U2F device responses on to the relying party, which determines if any of the signatures matches what it expects")
Claim 2, Srinivas teaches:
acquire information of an application which is displayed at a forefront surface of a display of the information processing apparatus; (e.g. p. 11, 17, 24)
perform matching verification between the information of the application that is acquired and the information acquired from the browser; and (e.g. p. 11, 17, 24) 
store a result of the matching verification in the memory while linking with the identification information. (e.g. p. 13, 15, 17, 24)

acquire information of an information providing apparatus to which the browser is coupled; (e.g. p. 11-12, 17-18, 24)
refer to a second list which stores information of an information providing apparatus to which the browser is capable of being coupled; (e.g. p. 11-14, 17-18, 24)
perform verification of whether or not the information of the information providing apparatus that is acquired is stored in the second list; and (e.g. p. 11-14, 17-18, 24)
store also a result of the verification in the memory while linking with the identification information. (e.g. p. 11-14, 17-18, 24)
Claim 4, Srinivas teaches:
wherein the unique identification information is clientDataHash used in Fast Identity Online (FIDO) authentication. (e.g. p. 11)
Claim 5, this claim is directed to a method containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 6, this claim is directed to a method containing similar limitations as recited in claim 2 and is rejected for similar rationale.

Claim 8, this claim is directed to a method containing similar limitations as recited in claim 4 and is rejected for similar rationale.
Claim 9, this claim is directed to a medium containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0097640 discloses a system and method for integrating hierarchical authentication systems and non-hierarchical authentication systems for securely handling sensitive data on a device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Primary Examiner, Art Unit 2436